Appeal from a judgment of the Supreme Court at Special Term, entered July 5, 1978 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to annul a determination of the respondent commissioner granting an extension of the milk dealer’s license of respondent Mesmer & Sons Dairy, Inc. Petitioners, milk dealers licensed to sell and distribute milk at unlimited wholesale in Monroe County, appeal from a dismissal of their *975petition to review the commissioner’s determination which granted Mesmer & Sons Dairy, Inc.’s application for an extension of its milk dealer’s license to the limited extent of selling and distributing milk in Monroe County to and through retail dairy stores owned by Mesmer or its subsidiary corporations. There should be an affirmance. Although petitioners have standing to challenge the commissioner’s action, the scope of judicial review is limited to a consideration of whether the commissioner exceeded his authority or disregarded the statutory standards (Matter of Dairylea Coop, v Walkley, 38 NY2d 6, 12; Matter of Walker Creamery Prods. Co. v Barber, 69 AD2d 959). A review of the detailed findings of fact and conclusions of the commissioner establishes that his determination was neither in excess of his authority nor in disregard of the statutory standards. We have examined petitioners’ other contentions and find them to be without merit. Judgment affirmed, without costs. Greenblott, J. P., Kane, Staley, Jr., Main and Mikoll, JJ., concur.